Case 2:19-cr-00155-GZS Document 62 Filed 10/20/20 Page 1 of 3                  PageID #: 137




                         UNITED STATES DISTRICT COURT
                              DISTRICT OF MAINE

UNITED STATES OF AMERICA,                  )
                                           )
vs.                                        )       DOCKET NO. 2:19-cr-155-GZS
                                           )
DUSTIN BEACH                               )


         JOINT MOTION TO CONTINUE SUPPRESSION HEARING AND
                    INCORPORATED MEMORANDUM

        NOW COME the parties and ask the court to continue the currently scheduled
Suppression Hearing. In support of this motion, counsel state the following:


1.      The Court has scheduled a testimonial in person Suppression Hearing for October 30,
2020 at 9 am. At a scheduling conference the parties notified the court they were working
toward a case resolution. The court asked the parties to notify the court promptly if there was
progress toward resolution.


2.      The parties have reached orally what they anticipate will be a plea agreement
resolving the case. The plea agreement must be reduced to writing, approved and signed by
the government, then approved and signed by the defense. The case has a victim who the
government must notify. The defendant is in the Cumberland County Jail and the defense
must schedule a call and then get the actual agreement to the defendant for final review and
signature. The agreement must be mailed back to counsel before it can be filed with the
court. Due to COVID and jail limitations the process takes more time than in pre-COVID
days.


3.      Anticipating resolution by a plea agreement, the parties jointly ask the court to
continue the Suppression Hearing. The hearing goes to statements of the defendant and any

                                               1
Case 2:19-cr-00155-GZS Document 62 Filed 10/20/20 Page 2 of 3                 PageID #: 138




ruling would not be dispositive of the case. Trials in Portland remain continued until at least
February and there is no Speedy Trial issue. There is no prejudice to any party by continuing
the hearing. The defendant is detained. The parties understand that if for any reason the
anticipated resolution falls through, they will have lost the October 30, 2020 hearing date and
it may be a measurable period of time before the court will have a new hearing date
available.


4.     AUSA Michael Conley joins in this motion.


       Wherefore the parties requests this Motion be GRANTED and the currently
scheduled suppression hearing be continued at least 30 days. The parties will keep the
clerk informed on the anticipated case resolution.


DATE: October 20, 2020                             /s/ David Beneman
                                                   David Beneman
                                                   Attorney for Dustin Beach


David Beneman
Federal Defender
P.O. Box 595
Portland, Me 0412-0595
207-553-7070 ext. 101
David_Beneman@fd.org

October 20, 2020                                   /s/ Michael Conley, AUSA
                                                   Michael Conley for the Government



                              CERTIFICATE OF SERVICE

       I, David Beneman, attorney for Dustin Beach, hereby certify that I have served,
electronically, a copy of the within “JOINT MOTION TO EXTEND TIME TO FILE

                                              2
Case 2:19-cr-00155-GZS Document 62 Filed 10/20/20 Page 3 of 3            PageID #: 139




MOTIONS AND INCORPORATED MEMORANDUM” upon Michael Conley,
Assistant United States Attorney, United States Attorney's Office, Portland, ME and all
defense counsel of record via the ECF system.

                                                     /s/ David Beneman
                                                     David Beneman
DATE: October 20, 2020




                                           3
